FILED
                                                                     FEBRUARY 23, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 36851-3-III
                      Respondent,              )
                                               )
       v.                                      )
                                               )
JOYCE ASPEN HOFFMAN,                           )         OPINION PUBLISHED IN PART
                                               )
                      Appellant.               )

       SIDDOWAY, J. — In 2020, the Washington Legislature substantially modified the

punishment for the crime of bail jumping with the result that for most criminal

defendants, their first failure to appear at a pretrial hearing need not be a crime, and their

second will be a gross misdemeanor. Joyce Hoffman, whose convictions in 2019

included two counts of bail jumping, asks us to apply the legislation retroactively to her.

       Whether legislation that ameliorates punishment for a crime is an exception to the

Washington saving statute1 is an issue presently pending before the Washington Supreme

Court. See State v. Jenks, 12 Wn. App. 2d 588, 459 P.3d 389 (2020), review granted, 196

Wn.2d 1001 (2020). Unlike the pure mitigation of penalty at issue in that case, however,

the legislation on which Ms. Hoffman relies modified the elements of the crime, meaning

that defendants would not only need to be resentenced, but could need a second minitrial.

       1
           RCW 10.01.040.
No. 36851-3-III
State v. Hoffman


In the published portion of this opinion we hold that controlling case law rejects any

exception to the saving statute that would require second trials.

       In the unpublished portion of the opinion, we agree with Ms. Hoffman that her

convictions for possession of a controlled substance and use of drug paraphernalia require

reversal and remand.

       We reverse Ms. Hoffman’s convictions for possession of a controlled substance

and use of drug paraphernalia and remand. Her convictions for bail jumping are

affirmed.

                    FACTS AND PROCEDURAL BACKGROUND

       On a winter night in February 2017, Dustin Hughes, then a patrol officer with the

Colville Police Department, was following a car whose driver he suspected of driving

under the influence. After observing two infractions, he conducted a traffic stop. He

spoke to the driver, Joyce Hoffman, told her why she was stopped, and asked if she had

been drinking. Ms. Hoffman said she had not, and Officer Hughes did not smell any

alcohol. The officer noticed that Ms. Hoffman’s pupils were constricted, which he knew

from his drug training could indicate use of an opiate.

       Officer Hughes took her information and on running it through dispatch learned

she did not have a valid driver’s license. He also requested a K-9 assist from the county

sheriff’s office. As he was obtaining Ms. Hoffman’s information and preparing a



                                             2
No. 36851-3-III
State v. Hoffman


citation, a K-9 deputy arrived and walked his dog, Kilo, around Ms. Hoffman’s car. Kilo

alerted when he reached the passenger side door.

       Officer Hughes delivered citations to Ms. Hoffman, told her of the K-9 alert, and

asked if she would consent to a search of the car. She said the car belonged to her mother

and she and her husband, who was her front seat passenger, had only borrowed it for the

day.2 She nonetheless consented to the search, but her husband objected.

       Officer Hughes gave Ms. Hoffman permission to speak with her husband in an

attempt to gain his consent and she spoke to him in hushed tones for about two minutes.

When consent was not forthcoming, Officer Hughes decided to impound the car and

apply for a search warrant. The car was towed to an evidence facility and secured.

       After obtaining a warrant, Officer Hughes searched the car. He found a purse on

the driver’s side floorboard that contained documents belonging to Ms. Hoffman.3 The

purse also contained what Officer Hughes believed was a mints tin containing a crystal-

like substance and a small green “baggie” emblazoned with dollar signs. Officer Hughes

would testify at trial that such baggies are called “dime bag[s]” and “typically carr[y]




       2
         This was consistent with the car’s registration.
       3
         At trial, Officer Hughes initially testified that the purse was found on the
passenger floorboard, but he later testified, consistent with his contemporaneous report,
that it was on the driver’s side. He testified he believed that when Ms. Hoffman got out
of the car during the traffic stop it was “closer to the seat . . . maybe under her legs.”
Report of Proceedings at 184.
                                               3
No. 36851-3-III
State v. Hoffman


narcotics.” Report of Proceedings (RP) at 186. Officer Hughes did not see anything in

the baggie, but it was tested anyway, with negative results.

       In a console located between the car’s front seats, Officer Hughes found a black

nylon pouch containing hypodermic needles, a small cooking tin, cotton balls, unused

cotton swab tips, and a butane torch. The cooking tin, which contained traces of brown

matter, was later tested and found to contain a nonusable amount of heroin residue.

       Ms. Hoffman was charged with one count of possession of heroin and one count

of use of drug paraphernalia. Several months before trial, the State was granted leave to

amend the information to add two counts of bail jumping for Ms. Hoffman’s failure to

appear for two pretrial hearings.

       The case proceeded to a two-day jury trial in May 2019. During a break in jury

selection, venire juror 4, Joshua Gavell, notified the bailiff that he had seen Ms. Hoffman

in the hallway and heard her make incriminating statements on her phone. He was

brought into the courtroom and outside the presence of the other members of the venire,

was asked about what he heard. He answered,

       To quote, one of the things I heard was, “I should have been smart and
       thrown my drugs away.” And the other thing was just comments about
       jurors that wouldn’t be selected or not being worried about certain jurors
       that may be selected, because they had—were smart enough to put it on
       somebody else.




                                             4
No. 36851-3-III
State v. Hoffman


RP at 101. Mr. Gavell said he had not discussed what he heard with anyone but the

bailiff. With the agreement of the parties, the trial court excused Mr. Gavell from the

venire. The court later ruled, over a defense objection, that Mr. Gavell could be called as

a witness by the State.

       The State called as witnesses Officer Hughes, Mr. Gavell, a forensic scientist from

the Washington State Patrol Crime Laboratory, the K-9 deputy, and court personnel who

testified to Ms. Hoffman’s failures to appear that were charged as bail jumping.

       Officer Hughes testified consistent with the facts recounted above. When cross-

examined, he testified that although he believed there was blood in the needles found in

the heroin kit, they were not tested, so he did not know if the blood, if any, was Ms.

Hoffman’s. He testified he was not aware of any evidence that Ms. Hoffman used the

needles or the cooking tin, other than that they were found in the car she was driving. He

testified that he did not look to see if Ms. Hoffman’s arms had track marks or blood

spotting from recent needle use.

       Defense counsel elicited the K-9 deputy’s testimony that when Kilo alerted at the

passenger side door of the car, Ms. Hoffman’s husband was seated in the passenger seat.

       Toward the end of the State’s case, the prosecutor became aware that Ms.

Hoffman might testify to reasons she had failed to appear on the two occasions that were

the basis for the bail jumping charges. The prosecutor argued that if Ms. Hoffman


                                             5
No. 36851-3-III
State v. Hoffman


offered excuses, the court should instruct on the statutory “uncontrollable circumstances”

affirmative defense to bail jumping. The defense requires the defendant to prove, by a

preponderance of the evidence, that uncontrollable circumstances prevented her from

appearing, she did not contribute to creating the circumstances in reckless disregard of

the requirement to appear, and she appeared as soon as the circumstances ceased to exist.

       The defense objected, arguing that it would not offer the evidence to excuse Ms.

Hoffman’s bail jumping. Defense counsel said he wished to offer the evidence to dispel

any inference that Ms. Hoffman failed to appear because of consciousness of guilt of the

drug offenses. The trial court reserved decision but warned the defense that if Ms.

Hoffman offered reasons for her failure to appear, it believed the State would be entitled

to the instruction.

       In the defense case, Ms. Hoffman testified that she had been aware of and missed

required court appearances on September 4 and December 31, 2018. As an excuse for

failing to appear in September, she testified about a hospitalization that immediately

preceded the September hearing date. She attributed her failure to appear in December to

oversight. She testified that in the case of both missed appearances, she came to court

and successfully moved for the bench warrants to be recalled. She did not offer

testimony about the heroin residue or drug paraphernalia and the State did not question

her about them in cross-examination.


                                             6
No. 36851-3-III
State v. Hoffman


       Ms. Hoffman had submitted a proposed jury instruction on the defense of

unwitting possession to the heroin possession charge. After she testified without

disclaiming knowledge of the heroin residue, the prosecutor questioned whether the

unwitting possession instruction should be given. Over a defense objection, the trial

court agreed, stating the defense required affirmative proof and without it, the instruction

would not be given. In light of Ms. Hoffman’s testimony offering excuses for her

failures to appear charged as bail jumping, the trial court instructed the jury on the

uncontrollable circumstances affirmative defense.

       The jury found Ms. Hoffman guilty as charged. She appeals.

                                        ANALYSIS

I.     MS. HOFFMAN IS NOT ENTITLED TO RETROACTIVE APPLICATION OF THE
       LEGISLATURE’S 2020 CHANGES TO THE ELEMENTS AND PENALTIES FOR BAIL
       JUMPING

       Under former RCW 9A.76.170(1) (2001), which was in effect when Ms. Hoffman

missed two required court appearances in 2018, her failure to appear constituted the

crime of bail jumping. Her violations were classified as class C felonies and as

seriousness level III offenses since she was held for, charged with, or convicted of a class

C felony (her possession of heroin charge). Former RCW 9A.76.170(3)(c). Her bail

jumping convictions were the convictions for which her longest sentences were imposed.




                                              7
No. 36851-3-III
State v. Hoffman


The elements, penalty, and seriousness level of bail jumping remained unchanged

through the time of her trial and her sentencing.

       In 2020, while Ms. Hoffman’s appeal was pending, the legislature adopted

Engrossed Substitute House Bill 2231, which narrowed the crime of bail jumping. Under

the new law, the crime of bail jumping applies only (1) to persons who receive written

notice of a required personal appearance for trial and fail to appear and (2) to certain

failures to appear by persons who are held for, charged with, or convicted of a violent or

sex offense. LAWS OF 2020, ch. 19, § 1.

       For other failures to appear, the 2020 legislation created a new crime of “failure to

appear or surrender,” a lesser included offense of bail jumping. LAWS OF 2020, ch. 19,

§ 2 (codified at RCW 9A.76.190). A person fails to appear within the meaning of the

new crime if he or she fails to appear after receiving written notice of the requirement of

a subsequent personal appearance and either of the following apply:

             Within 30 days of the issuance of a warrant for failure to appear or
       surrender, the person did not move the court to quash it, and if a motion to quash
       was made, did not appear before the court with respect to the motion; or

            The person had a prior warrant issued based on a prior incident or failure to
       appear or surrender for the present cause for which he or she is being held or
       charged or has been convicted.




                                              8
No. 36851-3-III
State v. Hoffman


RCW 9A.76.190(1).4 The offense is a gross misdemeanor if the person was held for,

charged with, or convicted of a felony. Id. at § 3. It is a misdemeanor if the person was

held for, charged with, or convicted of a gross misdemeanor or misdemeanor. Id.

       Fortuitously, the State offered exhibits during Ms. Hoffman’s trial that apparently

establish that the bench warrant for Ms. Hoffman’s first failure to appear was quashed

within 30 days. The exhibits are not in the record on appeal.5 Ms. Hoffman argues that if

the 2020 legislation applies retroactively, her nonappearance on September 4, 2018

would not constitute bail jumping or a criminal failure to appear, and her nonappearance

on December 31, 2018, while a criminal failure to appear, would be a gross

misdemeanor. She offers two rationales why the 2020 legislation should apply

retroactively. Both are unavailing.

       A.     First rationale: an alleged exception to the saving statute for legislation that
              is remedial or ameliorates a criminal penalty

       Washington’s general criminal savings statute, adopted in 1901, presumptively

saves all offenses already committed, and all penalties and forfeitures already incurred,

from being affected by the amendment or repeal of a criminal or penal statute. State v.

       4
         A slightly reworded uncontrollable circumstances affirmative defense remains
available for both crimes.
       5
         Ms. Hoffman’s testimony suggested that she appeared at court an hour late for
her required appearance in September. The prosecutor explained to the court outside the
presence of the jury that she wished to offer the order quashing the warrant to
demonstrate that it was actually three weeks before Ms. Hoffman appeared. The order
quashing the September bench warrant was later offered and appears to have been
admitted as exhibit 19 or 20.
                                              9
No. 36851-3-III
State v. Hoffman


Kane, 101 Wn. App. 607, 610, 5 P.3d 741 (2000). In the absence of a contrary

expression from the legislature, it requires that all crimes be prosecuted under the law

existing at the time of their commission. State v. Lorenzy, 59 Wash. 308, 309, 109 P.

1064 (1910). Addressing amendment of a criminal statute, it states:

       Whenever any criminal or penal statute shall be amended or repealed, all
       offenses committed or penalties or forfeitures incurred while it was in force
       shall be punished or enforced as if it were in force, notwithstanding such
       amendment or repeal, unless a contrary intention is expressly declared in
       the amendatory or repealing act, and every such amendatory or repealing
       statute shall be so construed as to save all criminal and penal proceedings,
       and proceedings to recover forfeitures, pending at the time of its enactment,
       unless a contrary intention is expressly declared therein.

LAWS OF 1901, Ex. Sess., ch. 6, § 1.

       The statute departs from the common law, which regards a repealed statute as if it

never existed except as to matters past and closed; the common law would decide a

pending case “according to the . . . law ‘at the time of the decision.’” Kane, 101 Wn.

App. at 611 (quoting State v. Zornes, 78 Wn.2d 9, 12, 475 P.2d 109 (1970) (plurality

opinion)).

       The common law on this score is rejected more often than not. In 1938, our

Supreme Court observed that “[g]eneral savings clauses of the nature of that which we

have before us . . . have been enacted in virtually all of the states of the Union.” State v.

Hanlen, 193 Wash. 494, 496, 76 P.2d 316 (citing 1 J.G. SUTHERLAND & JOHN LEWIS,

STATUTES & STATUTORY CONSTRUCTION,           § 287, at 557 (2d ed. 1904)). A 2015 law

                                              10
No. 36851-3-III
State v. Hoffman


review article reports that only 6 of the 50 states do not have either a general saving

statute or a constitutional saving provision. Eileen L. Morrison, Resurrecting the

Amelioration Doctrine: A Call to Action for Courts and Legislatures, 95 B.U. L. REV.

335, 344-45 (2015).6 Congress enacted its first general savings provision in 1871, and

the Washington Supreme Court described the federal savings clause in 1910 as “in all

essentials like” the Washington statute. State v. Hanover, 55 Wash. 403, 407, 107 P. 388

(1910).

       Criminal saving statutes “preserve[ ] a potential or pending prosecution from

being abated, perhaps inadvertently, by the Legislature’s later act of repealing or

amending the substantive law defining the offense or fixing its penalty.” Kane, 101 Wn.

App. at 611; see, accord Warden, Lewisburg Penitentiary v. Marrero, 417 U.S. 653, 660,

94 S. Ct. 2532, 41 L. Ed. 2d 383 (1974) (explaining that the federal savings clause was

enacted to prevent abatements that were otherwise “often the product of legislative

inadvertence”). “Unless the later statutes clearly manifest a different intention,

[Washington’s] general savings clause is deemed a part of every repealing statute as if

expressly inserted therein, and hence renders unnecessary the incorporation of an



       6
        The article reports that “[t]he federal system and forty-one states have general
saving statutes that apply to criminal laws; three additional states have general saving
provisions written into their constitutions. Only six states (Alabama, Delaware,
Pennsylvania, Mississippi, North Carolina, and South Carolina) do not have general
saving statutes.” Morrison, supra, at 344-45 (footnotes omitted).
                                              11
No. 36851-3-III
State v. Hoffman


individual saving clause in each statute which amends or repeals an existing penal

statute.” Hanlen, 193 Wash. at 497.

       The remedial nature of the 2020 legislation does not matter, because the
       criminal saving statute trumps the rule of statutory construction under
       which we apply remedial legislation retroactively

       One of Ms. Hoffman’s arguments is that statutes that are remedial are construed to

apply retroactively. But in Kane, 101 Wn. App. 607, this court held that the remedial

nature of legislation does not make a difference when the criminal saving statute applies.

The Washington Supreme Court explicitly approved Kane’s reasoning on that score in

State v. Ross, 152 Wn.2d 220, 236-40, 95 P.3d 1225 (2004).

       Kane involved a drug offender sentencing alternative (DOSA) imposed on a

defendant who, because he had a prior felony offense, was not eligible at the time of his

offense for the sentencing alternative. Before he was sentenced, the legislature amended

the eligibility requirements, making offenders with prior felony convictions eligible to be

considered for the alternative if the prior convictions were not for violent or sex offenses.

101 Wn. App. at 610. Kane was eligible for the alternative if the new statute applied to

him. Id. The trial court determined that he was eligible and imposed a DOSA. The State

appealed.

       One of Kane’s arguments on appeal was that the saving statute did not apply

because the intervening DOSA legislation was remedial. Kane was able to point to



                                             12
No. 36851-3-III
State v. Hoffman


legislative materials that described the remedial concerns that prompted the DOSA

amendments.

       This court recognized in Kane that under common law, the remedial nature of the

DOSA amendments would generally matter in construing those amendments. But when

the saving statute applies, its express requirements are controlling, and it contains no

exception for remedial legislation. As the court explained,

       [L]egislative history materials cannot make up for the lack of words in the
       . . . statute itself. Therefore, while the bill reports do manifest a legislative
       purpose to increase, in various ways, intervention and treatment for
       offenders addicted to drugs, we must conclude that the intent of the
       Legislature is to accomplish that purpose only with respect to defendants
       who offend after its effective date.

Id. at 614-15. Kane identified the trial court’s error as its failure to “recognize the saving

statute . . . as controlling.” Id. at 615. It properly held that “[w]hen a new statute repeals

or amends a statute governed by the saving statute, it will be given prospective

application even if it is patently remedial, unless it contains words that fairly convey a

different intention.” Id. (emphasis added).

       We need not decide whether legislation that ameliorates a criminal penalty should
       be presumed retroactive, because even case law on which Ms. Hoffman relies
       disfavors retroactive application that requires second trials

       In two decisions relied on by Ms. Hoffman, our high court has invoked a view that

legislation that ameliorates a criminal penalty should apply retroactively notwithstanding




                                              13
No. 36851-3-III
State v. Hoffman


a criminal saving statute. Before turning to the two Washington cases, we provide a

broader perspective on that view.

       The Boston University Law Review article cited above identifies nine states as of

2015 whose legislatures have adopted explicit exceptions to their saving statutes for

legislation that ameliorates a criminal penalty. Morrison, supra, at 346 & n.73. Illinois’s

statute, which the article’s author describes as representative, provides in part that “[i]f

any penalty, forfeiture or punishment be mitigated by any provisions of a new law, such

provision may, by the consent of the party affected, be applied to any judgment

pronounced after the new law takes effect.” Id. at 346 (citing 5 ILL. COMP. STAT. 70/4

(2013)). The law review author characterizes these legislatively established exceptions as

“express[ing] strong legislative desires for ease of application; ameliorative changes

apply only to defendants who have not yet been sentenced.” Id. Second trials or

resentencing can thereby be avoided.

       The article identifies only four states that, as of 2015, have judicially recognized

exceptions to their saving provisions for legislation that ameliorates criminal penalties.

Id. at 349-52. The first was New York, in People v. Oliver, 1 N.Y.2d 152, 151 N.Y.S.2d

367, 134 N.E.2d 197 (1956), followed by California, in In re Estrada, 63 Cal. 2d 740, 48

Cal. Rptr. 172, 408 P.2d 948 (1965)). Minnesota (in 1979) and Michigan (in 1990) are

the two others. Morrison, supra, at 351-52, nn.109 & 113.


                                              14
No. 36851-3-III
State v. Hoffman


       The first of the two Washington decisions on which Ms. Hoffman relies for

retroactive application of the 2020 bail jumping charges, State v. Heath, 85 Wn.2d 196,

198, 532 P.2d 621 (1975), cited Oliver and Estrada. In Heath, the Washington Supreme

Court held that a legislative change permitting courts to stay the revocation of a habitual

traffic offender’s driver’s license operated retroactively. The change was to civil, not

criminal law, and the criminal saving statute is not mentioned in the opinion. As one

reason for applying the change retroactively, however, the court observed that it “in

effect, reduced the penalty for a crime.” Id. at 198. Heath observed that “[w]hen this is

so, the legislature is presumed to have determined that the new penalty is adequate.” The

authority it cited was Oliver and Estrada. Id.

       The second Washington decision Ms. Hoffman relies on is State v. Wiley, 124

Wn.2d 679, 880 P.2d 983 (1994). The Supreme Court characterized the issue before it in

Wiley as being, “When does a change in law apply retroactively to the prior convictions

used to calculate an offender score under the [the Sentencing Reform Act of 198, chapter

9.94A RCW (SRA)]?” Id. at 682. Citing Heath, the Supreme Court stated in Wiley that

when the legislature downgrades the status of an offense, a sentencing court must give

retroactive effect to the legislative action, because “when the Legislature downgrades an

entire crime, it has judged the specific criminal conduct less culpable.” Id. at 687. Such

a downgrade reflects a “fundamental reappraisal of the value of punishment” that is


                                             15
No. 36851-3-III
State v. Hoffman


“highly relevant to a sentencing judge’s estimation of a defendant’s overall culpability

and dangerousness.” Id. at 687-88.

       In Kane, this court rejected the exception for ameliorative legislation recognized

by the New York and California courts in Oliver and Estrada, explaining that “[w]hile

the sentiments expressed in Oliver are not irrational, they are insufficiently deferential to

the legislative intent expressed by our saving statute.” 101 Wn. App. at 617. It explained

why the reasoning of the D.C. Court of Appeals in Holiday v. United States, 683 A.2d 61

(1996), cert. denied, 520 U.S. 1162, 117 S. Ct. 1349, 137 L. Ed. 2d 506 (1997), was more

persuasive. Id.

       While the Supreme Court in Ross had cited Kane with approval on the issue of

remedial legislation, Ross can be read as equivocal on the retroactive application of

ameliorative legislation. On the one hand, the court said in Ross, “[W]e refuse to extend

. . . language in Heath to cases where the savings clause clearly requires this court to

enforce statutory amendments to the penal code prospectively.” 152 Wn.2d at 239 n.11.

In the next breath, however, it suggested that the legislative amendments presented in

Ross were distinguishable from the type of amendment discussed in Wiley. Id. at 240

(“[T]he amendments in this case do not reflect a legislative determination that the

offenses are less culpable.”).




                                             16
No. 36851-3-III
State v. Hoffman


          In deciding Jenks, Division Two of this court rejected arguments that Heath and

Wiley support retroactive application of ameliorative amendments. Jenks reviewed a life

without release sentence imposed on Alan Jenks as a persistent offender in 2017. On

appeal, Jenks argued that the court should apply changes made in 2019 to the Persistent

Offender Accountability Act7 that eliminated second degree robbery—Jenks’s first

“strike”—as a “most serious offense.” 12 Wn. App. 2d at 589-90. Like the Supreme

Court in Ross, the Jenks court pointed out that neither Wiley nor Heath analyzed the

application of the saving statute. Id. at 595-97. Jenks also attached significance to the

legislature’s enactment in 2000 of RCW 9.94A.345, which states that “[a]ny sentence

imposed under [the SRA] shall be determined in accordance with the law in effect when

the current offense was committed.” LAWS OF 2000, ch. 26, § 2. Division One agreed

with Jenks’s holding on this score in State v. Molia, 12 Wn. App. 2d 895, 903-04, 460

P.3d 1086 (2020).

          We need not predict how our Supreme Court will rule in Jenks. This case presents

more than a pure amelioration of a criminal penalty. It presents an amendment that

changes the elements of a crime—a complicating factor that triggers the need for second

trials.

          California case law under its Estrada rule is illustrative. The Estrada rule

provides that “where the amendatory statute mitigates punishment and there is no saving

          7
              RCW 9.94A.570.
                                               17
No. 36851-3-III
State v. Hoffman


clause, the rule is that the amendment will operate retroactively so that the lighter

punishment is imposed.” Estrada, 63 Cal. 2d at 748. California cases have held that the

rule applies to legislation that changes elements of a crime or a sentencing enhancement

in a manner that might reduce or foreclose punishment. In People v. Figueroa, 20 Cal.

App. 4th 65, 69-70, 24 Cal. Rptr. 2d 368 (1993), for instance, a prosecution for a

controlled substance violation, the State proved the elements of a three-year “drug

trafficking near schoolyards” enhancement at trial. During the pendency of the appeal,

the enhancement statute was amended to require proof of an additional element: that

school be in session or that minors be using the facility when the offense occurs. The

appellate court agreed that under the Estrada rule, Figueroa had to be given the benefit of

the amended statute.

       As for how to give him the benefit of the amended statute, the court explained:

       To say that appellant is now free of the enhancement would be to reward
       him with a windfall. The People are entitled to an opportunity to prove
       beyond a reasonable doubt that, when the crime was committed, the school
       was in session or was being used by minors. We shall remand the case for
       that purpose.

20 Cal. App. 4th at 71.8 The court rejected any suggestion that remand would violate

protections against ex post facto legislation, because it was Figueroa who was asking for


       8
        See also People v. Eagle, 246 Cal. App. 4th 275, 280, 200 Cal. Rptr. 3d 773
(2016), which held that even if there were a lesser included offense, the appellate court
could not reduce the conviction to that offense because the State must be given the
opportunity to prove the additional element of the greater offense.
                                             18
No. 36851-3-III
State v. Hoffman


the legislation to be applied retrospectively. The parties agreed that no double jeopardy

issue was presented by a further trial because the issue of whether school was in session

or minors were using the facility was never tried.

       Here, for defendants appealing convictions for bail jumping when the 2020

changes became effective, the State would not have been required to prove at trial that

they failed to appear for trial, or that they met the elements that constitute bail jumping

by persons facing a charge of a violent offense or sex offense. If Washington were to

judicially recognize the exception recognized in Estrada, the State would have to be

given the opportunity to prove the newly required elements in a second minitrial. It

would presumably have to be given the opportunity to prove the elements of criminal

failure to appear.

       In Wiley, the Supreme Court affirmatively rejected the retroactive application of

legislation that changes elements of a crime and results in the need for second trials. E.g.,

124 Wn.2d at 686 (balking at a rule that would “create mini-trials over prior convictions”

because a change in elements “requires the State or defendant to prove an offense under

current law”); id. at 688 (“[A] change in elements does not affect prior convictions under

the SRA.”). Ms. Hoffman cites to no reported Washington case that suggests a different

view. Wiley is controlling precedent on this score.




                                             19
No. 36851-3-III
State v. Hoffman


       It is no response that evidence fortuitously presented at Ms. Hoffman’s trial

suggests that her first failure to appear would not be a crime under the 2020 legislation

and her second failure to appear would be a gross misdemeanor. The question presented

on appeal—a legal question—is whether the 2020 changes to the bail jumping statute

categorically apply retroactively. Because retroactive application of the 2020 changes

would result in the need for second trials, Wiley compels the conclusion that they do not

apply retroactively.

       B.       Second rationale: prospective application under judicial default rules
                addressed in Ramirez

       Alternatively, citing State v. Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), Ms.

Hoffman argues that we can apply the 2020 amendments prospectively, by treating the

law, as amended, as the rule of decision on appeal.

       Our Supreme Court closely examined whether legislation is fairly characterized as

applying prospectively rather than retroactively in State v. Pillatos9 and In re Personal

Restraint of Flint,10 and in both cases, relied on the United States Supreme Court’s close

examination of the same question in Landgraf v. USI Film Products, 511 U.S. 244, 114

S. Ct. 1483, 128 L. Ed. 2d 229 (1994). In both Pillatos and Flint, the court quoted with

approval Justice Stevens’s statement that determining whether a statute operates

prospectively or retroactively is to

       9
           159 Wn.2d 459, 471, 150 P.3d 1130 (2007).
       10
            174 Wn.2d 539, 547-48, 277 P.3d 657 (2012).
                                            20
No. 36851-3-III
State v. Hoffman


       “‘ask whether the new provision attaches new legal consequences to events
       completed before its enactment. The conclusion that a particular rule
       operates “retroactively” comes at the end of a process of judgment
       concerning the nature and extent of the change in the law and the degree of
       connection between the operation of the new rule and a relevant past
       event.’”

Flint, 174 Wn.2d at 548 (quoting Pillatos, 159 Wn.2d at 471 (quoting, in turn, Landsgraf,

511 U.S. at 269-70)).

       Landsgraf involved a civil suit alleging a hostile work environment, and the

plaintiff’s argument for retroactive application of remedies made available under the

Civil Rights Act of 1991. 511 U.S. at 248-49. The federal criminal saving statute had no

application and was not discussed.

       As Landsgraf explained, courts do not engage in the judicial analysis of whether a

statute’s application is retroactive if the legislature’s intent is clear. Justice Stevens

identified “the court’s first task” as being “to determine whether Congress has expressly

prescribed the statute’s proper reach. If Congress has done so, of course, there is no need

to resort to judicial default rules.” Id. at 280. There is no need to resort to judicial

default rules when a criminal saving statute applies and “saves” from repeal or

amendment offenses previously committed and penalties or forfeitures earlier incurred.

As earlier noted, the saving statute “is deemed a part of every repealing statute as if

expressly inserted therein.” Hanlen, 193 Wash. at 497.




                                               21
No. 36851-3-III
State v. Hoffman


       Our Supreme Court recognized this in Pillatos. In deciding it was able to address

whether Blakely-fix legislation11 could operate prospectively notwithstanding the saving

statute, the court relied on the fact that the saving statute applies only to substantive

changes in the law, not procedural ones. 159 Wn.2d at 472 (“Since at least the relevant

portions of Laws of 2005, chapter 68 are merely procedural, RCW 10.01.040 does not bar

their application.”).

       Ramirez did not address RCW 10.01.040. Presumably, no one argued it applied.

The Supreme Court had earlier held in State v. Blank that legislation allowing appellate

costs on convicted indigent defendants was procedural, not substantive. 131 Wn.2d 230,

250-51, 930 P.2d 1213 (1997). And this court had previously held that the saving statute

does not apply to legal financial obligations, which have historically not been regarded as

punishment. State v. Brewster, 152 Wn. App. 856, 861, 218 P.3d 249 (2009); State v.

Thompson, 153 Wn. App. 325, 337, 223 P.3d 1165 (2009).

       RCW 10.01.040 does apply to the legislature’s 2020 amendments to the bail

jumping statute. And substantive criminal liability is, of course, not procedural. It is

precisely what the terms “penalty” and “forfeiture” mean when used in a saving statute.

Brewster, 152 Wn. App. at 859 (The terms “penalty,” “liability,” and “forfeiture” as used


       11
          Laws of 2005, chapter 68, section 1, which added a new procedure for juries to
find facts justifying exceptional sentences, bringing the SRA into accord with the United
States Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296, 124 S. Ct.
2531, 159 L. Ed. 2d 403 (2004). Pillatos, 159 Wn.2d at 468.
                                             22
No. 36851-3-III
State v. Hoffman


in the federal general saving statute are synonymous with “punishment” and therefore the

terms include all forms of punishment for a crime, both ameliorative and harsher.) (citing

Marrero, 417 U.S. at 660) (internal quotation marks omitted).

       When the criminal saving statute applies, the analysis undertaken in Ramirez does

not.

       We reverse Ms. Hoffman’s convictions for possession of a controlled substance

and use of drug paraphernalia and remand for resentencing. Her convictions for bail

jumping are affirmed.

       A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder

having no precedential value shall be filed for public record pursuant to RCW 2.06.040, it

is so ordered.

II.    REFUSAL TO INSTRUCT ON UNWITTING POSSESSION

       Ms. Hoffman contends the court erred when it denied her request that the jury be

instructed on the “unwitting possession” defense to the possession of heroin charge.

       We reject the State’s threshold argument that any error was unpreserved. The

defense requested the instruction before trial. After Ms. Hoffman testified and the State

asked the court not to give the instruction because she had not disclaimed knowledge of

the heroin residue, defense counsel responded, “Judge, there is no testimony from my



                                            23
No. 36851-3-III
State v. Hoffman


client to that effect, but there are no admissions from my client, so I would ask

(inaudible).” RP at 296. Though part of the statement was not audible, it is clear the

defense stood by its position that the instruction should be given.

       Unlawful possession of a controlled substance is a strict liability crime that

requires the State to prove the nature of the substance and the fact of possession. State v.

Bradshaw, 152 Wn.2d 528, 538, 98 P.3d 1190 (2004), cert. denied, 544 U.S. 922 (2005).

The State does not have to prove knowledge. Id. A defendant may raise the affirmative

defense that possession was unwitting, however. State v. Deer, 175 Wn.2d 725, 735, 287

P.3d 539 (2012), cert. denied, 568 U.S. 1148 (2013). “To prove unwitting possession, a

defendant must show by a preponderance of the evidence that she did not know that the

substance was in her possession or did not know the nature of the substance.” State v.

Sandoval, 8 Wn. App. 2d 267, 281, 438 P.3d 165, review denied, 193 Wn.2d 1028

(2019).

       When deciding whether to give the instruction, a court must view the evidence in

the light most favorable to the defendant. State v. Fisher, 185 Wn.2d 836, 849, 374 P.3d

1185 (2016). A defendant is entitled to the benefit of all of the evidence and may even

rely on facts inconsistent with her own testimony to justify an affirmative defense. Id.

       This court held in State v. George, 146 Wn. App. 906, 915, 193 P.3d 693 (2008),

that it was error for the trial court to refuse to instruct on unwitting possession on the


                                              24
No. 36851-3-III
State v. Hoffman


basis that the defendant did not testify, where a testifying trooper provided evidence from

which the defense could argue unwitting possession. The trooper testified to the number

of people who were in the vehicle in which the controlled substance was found, that all

denied knowledge of the controlled substance, and that George was not the vehicle’s

owner.

         Officer Hughes did not testify in the trial below that Ms. Hoffman denied

knowledge of the residue, but the defendant’s denial of knowledge was not the deciding

factor in George. What mattered was that there was some evidence supporting an

unwitting possession defense. Here, evidence weighing in favor of the defense were the

facts that the car belonged to Ms. Hoffman’s mother and Ms. Hoffman had been using it

only for the day; the drug residue was in the center console, out of plain sight; even if Ms.

Hoffman had looked inside the console, the paraphernalia in which the residue was found

was in a closed pouch; and—the fact most emphasized by defense counsel—Ms.

Hoffman consented to a search of the car. In addition, the console was equally accessible

to Ms. Hoffman’s husband; he was the one who refused to consent to a search; and Kilo

alerted at his passenger door. Ms. Hoffman’s constricted pupils, venire juror Gavell’s

testimony about what he overheard, and arguably the dime bag in Ms. Hoffman’s purse

were evidence cutting against the defense, but that evidence did not justify refusing to

give the instruction.


                                             25
No. 36851-3-III
State v. Hoffman


       The conviction for heroin possession is reversed and remanded for a new trial.

III.   IF THE TRIAL COURT ERRED BY INSTRUCTING THE JURY ON UNCONTROLLABLE
       CIRCUMSTANCES OVER MS. HOFFMAN’S OBJECTION, THE ERROR WAS HARMLESS

       After defense counsel apparently prevailed in arguing that Ms. Hoffman should be

allowed to explain her failures to appear charged as bail jumping without asserting the

defense of uncontrollable circumstances, the State asked the court to instruct on the

defense anyway, to avoid jury confusion. The trial court initially gave defense counsel a

choice: if Ms. Hoffman wanted to testify to her excuses for failing to appear, she could,

but the court would give the instruction; otherwise, her excuses were irrelevant.

       In support of its request for instruction, the State cited Division Two’s 2009

unpublished decision in State v. Yeates, noted at 152 Wn. App. 1010, 2009 WL

2873774.12 Yeates held that when the defendant offered excuses to bail jumping charges

that fell short of a legally sufficient affirmative defense, the trial court did not err by

instructing on the proof required for the uncontrollable circumstances defense over

Yeates’s objection. The court explained that “[t]he trial court did not impose an

affirmative defense on Yeates; rather, it clarified any potential confusion the jury may

have had regarding the legal sufficiency of the defense Yeates chose to present.”

Id. at *4.


       12
         Unpublished decisions have no precedential value, are not binding on any
court, and may be cited only for such persuasive value as the court deems appropriate.
See GR 14.1.
                                           26
No. 36851-3-III
State v. Hoffman


       After reviewing Yeates, the trial court said it would reserve its ruling on whether

to instruct on the affirmative defense until it heard Ms. Hoffman’s testimony. It warned

the defense that if Ms. Hoffman offered excuses for not appearing, it believed the State

would be entitled to the instruction.

       Ms. Hoffman argues that the trial court’s giving the instruction violated her right

to control her defense. The right of a criminal defendant to control her defense is

“[i]mplicit in the Sixth Amendment.” State v. Lynch, 178 Wn.2d 487, 491, 309 P.3d 482

(2013). It is well settled that the right is violated if a trial court instructs on a defense that

the defendant does not wish to present. State v. Coristine, 177 Wn.2d 370, 378, 300 P.3d

400 (2013). As the Supreme Court explained in Coristine,

       An affirmative defense places a burden of proof on the defendant, thus
       shaping the defense by introducing elements it must prove. This process
       may influence a wide range of strategic trial decisions, such as who is
       called to testify, the questions asked on direct- and cross-examination, and
       what arguments are made in summation.

Id.

       The dilemma for the trial court in this case, and for the trial court in Yeates, is a

defendant who presents evidence that looks like a defense and that the jury might

perceive as a defense, but who does not want the jury instructed on the burden of proof

that goes along with the defense. The trial court reasonably questioned the relevance of

Ms. Hoffman’s excuses if they were not being offered to defend her failure to appear.



                                               27
No. 36851-3-III
State v. Hoffman


Excluding her excuses on relevance grounds would have been a safer course than the

constitutionally fraught course of instructing on an affirmative defense over a defendant’s

objection.

       Even applying the constitutional harmless error standard, however, we find that

any error in giving the instruction over Ms. Hoffman’s objection was harmless. When a

trial court violates a defendant’s right to control her defense, “prejudice is presumed and

the State bears the burden of proving [the error] was harmless beyond a reasonable

doubt.” Id. at 380.

       It is clear beyond a reasonable doubt that the jury would have convicted Ms.

Hoffman of the bail jumping charges without the affirmative defense instruction. The

State was required to prove Ms. Hoffman knew that she was required to appear and failed

to do so. In addition to testimony from court clerks establishing these facts, Ms. Hoffman

admitted them herself. Reversal is not required.

IV.    RIGHT TO A UNANIMOUS JURY VERDICT

       Finally, challenging her conviction for use of drug paraphernalia, Ms. Hoffman

argues that her right to a unanimous jury verdict was violated because the State failed to

elect one of multiple possible violations and no unanimity instruction was given.

       A jury must unanimously agree on the act that supports a conviction. State v.

Petrich, 101 Wn.2d 566, 569, 683 P.2d 173 (1984); State v. Kitchen, 110 Wn.2d 403,



                                             28
No. 36851-3-III
State v. Hoffman


411, 756 P.2d 105 (1988). Where multiple acts could constitute the crime charged, the

State must either elect which act it will rely on for conviction or the trial court must give

a unanimity, or Petrich, instruction informing the jury that it must agree on the same

criminal act. State v. Vander Houwen, 163 Wn.2d 25, 38, 177 P.3d 93 (2008); Kitchen,

110 Wn.2d at 409. Failure to do so is constitutional error because of “the possibility that

some jurors may have relied on one act or incident and some another, resulting in a lack

of unanimity on all of the elements necessary for a valid conviction.” Id. A failure to

give a unanimity instruction where one is required may be raised for the first time on

appeal because it is manifest constitutional error. State v. Kiser, 87 Wn. App. 126, 129,

940 P.2d 308 (1997).

       The State responds that unanimity is not a problem because its evidence was of a

continuing course of conduct. A case involving separate acts that amount to a continuing

course of conduct is not a “multiple acts” case. State v. McNearney, 193 Wn. App. 136,

141, 373 P.3d 265 (2016).

       To determine whether multiple acts form one continuing offense, courts must view

the facts in a common sense manner. Petrich, 101 Wn.2d at 571. Evidence that multiple

acts were intended to secure the same objective supports a finding that the defendant’s

conduct was a continuing course of conduct. State v. Handran, 113 Wn.2d 11, 17, 775




                                             29
No. 36851-3-III
State v. Hoffman


P.2d 453 (1989). Courts also consider whether the conduct occurred at different times

and places or against different victims. Petrich, 101 Wn.2d at 571.

       Most importantly here, courts consider whether the nature of the evidence differs

for the separate acts, such that a rational juror could entertain reasonable doubt as to

whether one or more of them actually occurred. Kitchen, 110 Wn.2d at 412. Ms.

Hoffman likens her case to State v. King, 75 Wn. App. 899, 878 P.2d 466 (1994), in

which the defendant was charged with a single count of possession of a controlled

substance for two pieces of rock cocaine found near or on his person after a traffic stop.

The first was found in a medicine container that police located on the floor between the

driver’s seat and the front passenger seat, in which King had been sitting. Id. at 901. The

second was allegedly found during an inventory search at the police station, in a fanny

pack King had with him in the car. Id. King denied that the medicine container on the

floor was his and testified that the cocaine must have been planted in his fanny pack by

police. Id. at 904. Because there was conflicting evidence as to both alleged acts of

possession and one alleged possession was constructive while the other was actual, the

court could not say that the jury acted with unanimity as to one act of possession. Id. at

903-04.

       The same is true here. For the dime bag found in the purse, which had been under

Ms. Hoffman’s legs on the driver’s side floor, the evidence of actual possession was


                                             30
No. 36851-3-III
State v. Hoffman


strong. But evidence of “use” of the dime bag was weak, at best. “[M]ere possession of

drug paraphernalia is not a crime” under RCW 69.50.412(1). State v. McKenna, 91 Wn.

App. 554, 563, 958 P.2d 1017 (1998). By contrast, evidence of someone’s use of the

paraphernalia found in the center console was strong, but a rational juror could have had

a reasonable doubt whether Ms. Hoffman used it.

      The lack of a unanimity instruction or election was error and was not harmless

beyond a reasonable doubt.

      We reverse Ms. Hoffman’s convictions for possession of a controlled substance

and use of drug paraphernalia and remand for resentencing.13 Her convictions for bail

jumping are affirmed.



                                                _____________________________
                                                Siddoway, J.

WE CONCUR:



_____________________________                   _____________________________
Pennell, C.J.                                   Fearing, J.




      13
         Ms. Hoffman’s challenge to the imposition of supervision costs, if not moot, can
be raised at resentencing.
                                          31